NOT RECOMMENDED FOR PUBLICATION
                                File Name: 17a0224n.06

                                           No. 16-1829
                                                                                         FILED
                          UNITED STATES COURT OF APPEALS                            Apr 18, 2017
                               FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk

JOSEPH NYILAS; IRENE NYILAS; ROBERT )
NYILAS,                                 )
                                        )
     Plaintiffs-Appellants,             )
                                        )
v.                                      )                        ON APPEAL FROM THE
                                        )                        UNITED STATES DISTRICT
JAMES        STEINAWAY;     CHRISTOPHER )                        COURT FOR THE EASTERN
SCHMIDT; ANTHONY CLAYTON; SCOTT )                                DISTRICT OF MICHIGAN
DOMINE,                                 )
                                        )
     Defendants-Appellees.


BEFORE:        BATCHELDER, ROGERS, and WHITE, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Robert Nyilas threatened his girlfriend

with a baseball bat, took her phone so that she could not call the police, and then fled to the home

of his parents, Joseph and Irene Nyilas, some thirty minutes away. Deputy James Steinaway,

Sergeant Christopher Schmidt, and Deputy Anthony Clayton traveled to the Nyilases’ home to

contact Robert. The officers spent over ninety minutes knocking on the front door, ringing the

doorbell, and walking around the house attempting to make contact with the Nyilases inside the

home, but no one answered.

       Law enforcement obtained search and arrest warrants for Robert after receiving no

response at the Nyilases’ home. Lieutenant Scott Domine authorized use of a SWAT team to

execute the warrants after learning of Robert’s violent actions, the Nyilases’ refusal to respond to

law enforcement contact, and the suspected presence of weapons in the Nyilases’ home. Domine
No. 16-1829, Nyilas v. Steinaway


also authorized deployment of a flash-bang grenade as a distraction technique during execution

of the warrants. Throughout the SWAT team’s deployment, Domine remained approximately

400 to 500 feet away from the Nyilases’ home, and he did not approach until the warrant

execution was complete.

        The Nyilases filed a § 1983 suit against Steinaway, Clayton, Schmidt, and Domine,

alleging that Steinaway, Clayton, and Schmidt engaged in an unconstitutional search of the

Nyilases’ home and its curtilage and that Domine used excessive force during execution of the

search and arrest warrants.1 The district court granted summary judgment on all claims in favor

of the officers, finding that each officer was entitled to qualified immunity. Nyilas v. Steinaway,

No. 14-cv-13122 (E.D. Mich. May 29, 2016) (order granting summary judgment).

        The district court determined that, while Steinaway, Schmidt, and Clayton’s extended

stay on the Nyilases’ property exceeded the bounds of the knock-and-talk exception to the

warrant requirement and the implicit license to be on the property, there was no controlling case

law at the time of the events to inform the officers that they had violated a constitutional right.

Id., slip op. at 13–14. The district court further found that Domine’s decision to use a flash-bang

grenade and SWAT team did not rise to the level of excessive force. The district court explained

that, absent law enforcement’s prolonged attempts to contact the Nyilases before entering the

home, it would likely have found that the use of force was unreasonable. Id., slip op. at 17–18.

Nonetheless, given the unique situation presented to the officers, there was no clearly established

law delineating the proper use of force. Therefore, the district court held, neither the extended

knock and talk, nor use of a flash-bang grenade and SWAT team in these circumstances, was a



1
   The Nyilases also asserted a state-law claim for assault and battery. The district court, however, dismissed the
state-law claim without prejudice early in the proceedings, declining to exercise supplemental jurisdiction. This
dismissal is not before the court.

                                                       -2-
No. 16-1829, Nyilas v. Steinaway


clearly established constitutional violation at the time of the officers’ actions. Id., slip op. at 14,

18, 19.

          After carefully reviewing the record, the applicable law, and the parties’ briefs, we are

convinced that the district court did not err in its conclusion that, although the officers engaged

in heavy-handed and intrusive conduct, they did not violate clearly established rules of

constitutional law in these circumstances.2 The district court’s opinion carefully and correctly

sets out the law governing the issues raised and clearly articulates the reasons underlying its

decision. Thus, issuance of a full written opinion by this court would serve no useful purpose.

Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




2
   We note that this case, although less egregious than the recent case of Moore v. City of Memphis, ___ F.3d ___,
2017 WL 1314932 (6th Cir. Apr. 10, 2017), presents another example of the all-too-ready use of SWAT tactics in
circumstances in which the need to forcibly enter the home was less than clear. While the officers in this case did
not violate clearly established rules of constitutional law, it is entirely likely that they could have achieved their
goals using much less intrusive and dangerous means.

                                                         -3-